Name: Commission Regulation (EC) No 2012/96 of 21 October 1996 opening and providing for the administration of a Community tariff quota for grape juice and must as from the 1996/97 marketing year
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  beverages and sugar;  plant product
 Date Published: nan

 Avis juridique important|31996R2012Commission Regulation (EC) No 2012/96 of 21 October 1996 opening and providing for the administration of a Community tariff quota for grape juice and must as from the 1996/97 marketing year Official Journal L 269 , 22/10/1996 P. 0008 - 0011COMMISSION REGULATION (EC) No 2012/96 of 21 October 1996 opening and providing for the administration of a Community tariff quota for grape juice and must as from the 1996/97 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV. 6 negotiations (1), and in particular Article 1 (1) thereof,Whereas, pursuant to the agreement concluded as part of the World Trade Organization multilateral trade negotiations, the Community undertook to open an annual tariff quota for the importation of 14 000 tonnes of grape juice and must; whereas rules should be drawn up for its use;Whereas the importation of grape juice and must under the tariff quota qualifies, under specific conditions concerning their use, for exemption from the specific duty determined per hectolitre; whereas equal and continuous access to the quota should, in particular, be guaranteed for all Community importers as should the application without interruption and throughout the Member States of the rates envisaged for this quota to all imports of the products in question until the quota is used up; whereas, in order to take account of the reality of the situation as regards imports over recent years and prevent the quota being used up, the quota should be subdivided over several periods, each with a specific quantity corresponding to trade requirements; whereas use of and compliance with that quota should be controlled by means of a system of import licences; whereas detailed rules should therefore be laid down regarding the submission of applications and the issue of licences;Whereas, moreover, provision should be made for decisions on import licence applications to be notified after a review period; whereas that period must permit the Commission to consider the quantities applied for and, where appropriate, provide for special measures with regard, in particular, to applications pending;Whereas the period of validity of the import licences under these arrangements should be more clearly specified with reference to their actual date of issue; whereas, in view of the aforementioned review period, Article 3 should be waived of Commission Regulation (EEC) No 3388/81 of 27 November 1981 laying down special detailed rules in respect of import and export licences in the wine sector (2), as last amended by Regulation (EC) No 257/96 (3), and use should be made of Article 21 (2) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 2137/95 (5);Whereas, in order to administer the arrangements, the Commission requires accurate information of the licence applications submitted and the use of the licences issued; whereas, in the interests of administrative efficiency, provision should be made for the use of a single model for communications between the Member States and the Commission;Whereas, in order to ensure compliance with the quota rules on the use of the imported grape juice and must, provision should be made for the lodging of a security with the customs authorities of the Member States which should be immediately released proportionately to the quantities for which proof of use is provided;Whereas each Member State may provide for checks on use in accordance with a national procedure pursuant to Article 487 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6), as last amended by Regulation (EC) No 1676/96 (7), provided that the goods do not leave its territory before their end use; whereas, where the goods are processed in a Member State other than that of release for free circulation, those checks must be carried out in accordance with the relevant provisions of Regulation (EEC) No 2454/93;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 1. A tariff quota for the importation of 14 000 tonnes of grape juice and must falling within CN codes 2009 60 11, 2009 60 19, 2009 60 51 and 2009 60 90, intended for the production of grape juice and/or non-wine sector products such as vinegar, non-alcoholic drinks, jams and sauces, shall be opened each year for a period running from 1 September to 31 August of the following year.2. The customs duties applicable within the tariff quota shall be the ad valorem duties indicated for each CN code and, in respect of the products falling within CN code 2009 60 11, the specific duty expressed in ecu/kg provided for in the Common Customs Tariff of the European Communities.Article 2 1. Import licences bearing the entries set out in Article 4 may be applied for from the competent authorities of the Member States from the date of entry into force of this Regulation. From the 1997/98 period, applications for the new period may be submitted as from 25 August.2. The total quantity referred to in Article 1 shall be subdivided into three parts. Applications for import licences for the first part for 3 000 tonnes may be submitted up to 30 November each year. Applications for the second part for 4 000 tonnes may be submitted up to 31 March each year. Applications for the third part for 7 000 tonnes may be submitted as from 1 April each year. Quantities belonging to the first part not used up by 30 November and those belonging to the second part not used up by 31 March shall be automatically transferred to the following part or parts.For the 1996/97 marketing year, applications for import licences for the first part for 3 000 tonnes may be submitted up to 31 December 1996.3. Regulation (EEC) No 3388/81 shall apply to import licences covered by this Regulation, with the exception of Articles 3 and 6 thereof.Article 3 1. Applications for import licences referred to in Article 2 (1) may be submitted to the competent authorities from a Wednesday until the following Tuesday.2. Import licences shall be issued on the Monday following the Tuesday referred to in paragraph 1, or the next working day, provided that the Commission has not adopted special measures in the meantime.3. Where the quantities for which licence applications have been made, as notified to the Commission on the day laid down in the first indent of Article 6 (1), exceed the quantities left over from the quantity set for each period referred to in Article 2 (2), the Commission shall set a single percentage for the acceptance of the applications in question and suspend the submission of licence applications.4. Where the quantity applied for is reduced or rejected, the security referred to in Article 4 (1) of Regulation (EEC) No 3388/81 shall be immediately released in respect of the quantity refused.5. In the event that a single acceptance percentage of less than 80 % is set, licences shall be issued on the fifth working day following publication of that percentage in the Official Journal of the European Communities. Prior to issue the exporter may:- either withdraw his application in which case the security referred to in Article 4 (1) of Regulation (EEC) No 3388/81 shall be immediately released,- or request the immediate issue of the licence, in which case the competent authority shall issue it on the fifth working day following publication of that percentage in the Official Journal of the European Communities.6. The licence shall be valid from the date of its actual issue until the end of the fourth month following such date but may in no case extend beyond 31 August of the year of the quota concerned.Article 4 One of the following entries shall be made in Section 24 of import licences issued pursuant to this Regulation:- Exento del derecho especÃ ­fico por hl - Reglamento (CE) n ° 2012/96- Fritagelse for specifik told pr. hl - forordning (EF) nr. 2012/96- Aussetzung des spezifischen Zolls je hl - Verordnung (EG) Nr. 2012/96- Ã Ã °Ã ¡Ã «Ã «Ã ¡Ã £Ã  Ã ¡Ã °Ã ¼ Ã ´Ã ¯Ã ­ Ã ¥Ã ©Ã ¤Ã ©Ã ªÃ ¼ Ã ¤Ã ¡Ã ³Ã ¬Ã ¼ Ã ¡Ã ­Ã  Ã ¥Ã ªÃ ¡Ã ´Ã ¼Ã «Ã ©Ã ´Ã ±Ã ¯ - Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2012/96- Exempt from the specific duty per hectolitre - Regulation (EC) No 2012/96- ExonÃ ©ration du droit spÃ ©cifique par hl - rÃ ¨glement (CE) n ° 2012/96- Esonero del dazio specifico per ettolitro - Regolamento (CE) n. 2012/96- Vrijgesteld van het specifieke recht per hl - Verordening (EG) nr. 2012/96- IsenÃ §Ã £o do direito especÃ ­fico por hl - Regulamento (CE) n º 2012/96- Vapautus paljoustullista hehtolitralta - Asetus (EY) N:o 2012/96- Befrielse frÃ ¥n den sÃ ¤rskilda tullen per hl - fÃ ¶rordning (EG) nr 2012/96.Article 5 The customs duty applicable within the Community tariff quota shall be subject to:(a) the presentation of a written undertaking by the importer, submitted along with the import licence application, that all the goods to be imported will be used according to the conditions set out in the quota and in Article 1; to that end, the importer shall indicate in Section 20 of the import licence the precise use to be made of the imported product and the place at which processing is to be carried out. Where processing is to take place in a Member State other than that of release for free circulation, a T5 control copy shall be completed on dispatch in the Member State of departure in accordance with Articles 471 to 494 of Regulation (EEC) No 2454/93. The actual use shall be entered in Section 104 of the T5 document and the number of this Regulation in Section 107;(b) the lodging by the importer at the time of release for free circulation of a security with the competent customs authorities; the security shall be equal to the specific duty on the product in question for which exemption is granted under the quota. The security shall be released on presentation by the importer of proof, to the satisfaction of the competent customs authorities of the Member State of release for free circulation, that the goods have been used in the manner indicated on the licence. The security shall be immediately released for the quantities for which the importer presents proof that the products have been used in the manner indicated on the import licence or, in the case of use in a Member State other than that of release for free circulation, as indicated in Section 104 of the T5 document.Article 6 1. Member States shall notify the Commission by fax:- each Wednesday or the next working day:(a) of applications for import licences referred to in Article 2 submitted between Wednesday of the preceding week and Tuesday, or of the absence of applications;(b) of the quantities for which import licences were issued on the preceding Monday;(c) of the quantities for which licence applications were withdrawn pursuant to Article 3 (5) during the preceding week,- before 15th of each month for the previous month:(d) of the quantities for which licences were issued but not used.2. The information to be notified referred to in paragraph 1 (a), (b), (c) and (d), must stipulate the quantity in tonnes in respect of each product code, broken down by country.3. All the notifications referred to in paragraph 1, including 'nil` notifications, shall be made using the model set out in the Annex.4. Where, after the notifications referred to in paragraph 1 have been made, an adequate quantity again becomes available, the Commission may decide to reopen the submission of applications for import licences.5. The Commission shall inform the Member States at least once a month of the extent to which the available quantity has been used up.Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 20. 6. 1996, p. 1.(2) OJ No L 341, 28. 11. 1981, p. 19.(3) OJ No L 34, 13. 2. 1996, p. 11.(4) OJ No L 331, 2. 12. 1988, p. 1.(5) OJ No L 214, 8. 9. 1995, p. 21.(6) OJ No L 253, 11. 10. 1993, p. 1.(7) OJ No L 218, 28. 8. 1996, p. 1.ANNEX >START OF GRAPHIC>>END OF GRAPHIC>